Citation Nr: 1629087	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  14-15 520A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral flatfoot prior to August 13, 2013.

2.  Entitlement to an initial rating in excess of 30 percent for bilateral flatfoot from August 13, 2013.

3.  Whether new and material evidence has been received to reopen a claim for service connection for low back disability.  

4.  Whether new and material evidence has been received to reopen a claim for service connection for left knee disability.  

5.  Whether new and material evidence has been received to reopen a claim for service connection for right knee disability.  

6.  Whether new and material evidence has been received to reopen a claim for service connection for migraine headaches.  

7.  Entitlement to service connection for bilateral hearing loss.  

8.  Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service in the Navy from October 1994 to August 1997.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that granted service connection for bilateral flatfoot and assigned a 10 percent rating effective April 6, 2010.  In August 2011, the Veteran filed a notice of disagreement to the assigned rating.  An April 2014 rating decision increased the rating to 30 percent effective August 13, 2013.  A statement of the case issued that same date denied a rating in excess of 10 percent prior to August 13, 2013, and a rating in excess of 30 percent from August 13, 2013.  The Veteran perfected an appeal by filing a VA Form 9 in May 2014.  In a July 2014 statement, the Veteran asserted that she is entitled to an earlier effective date for the award of the 30 percent rating.  Although she is seeking an earlier effective date for the 30 percent rating, this issue is encompassed within the initial rating claim. 

As to the other issues, a June 2015 rating decision reopened and denied previously denied claims for service connection for low back disability, left knee disability, right knee disability, and migraine headaches.  Later that month, the Veteran filed a notice of disagreement.  Then, a November 2015 rating decision denied service connection for bilateral hearing loss and sinusitis.  In December 2015, the Veteran filed a notice of disagreement.

In this decision, the Board grants an initial 30 percent rating for bilateral flatfoot prior to August 13, 2013, and dismisses the claim for an initial rating in excess of 30 percent for bilateral flatfoot from August 13, 2013.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to August 13, 2013, and from the April 6, 2010, effective date of service connection, the Veteran's bilateral flatfoot had been manifested by severe disability with objective evidence of marked pronation deformity, pain on manipulation and use accentuated, indications of swelling on use, and characteristic callosities.  

2.  On July 16, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran requesting a withdrawal of the appeal of the claim for an initial rating in excess of 30 percent for bilateral flatfoot from August 13, 2013. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial 30 percent rating, but no higher, for bilateral flatfoot prior to August 13, 2013, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5276 (2015).

2.  The criteria for withdrawal of appeal by the Veteran of the claim for an initial rating in excess of 30 percent for bilateral flatfoot from August 13, 2013, are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

In this case, the claim arises from an appeal of the initial rating following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no further notice is needed.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service treatment records and pertinent post-service treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims folder contains the Veteran's service treatment records, and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

In a May 2010 statement, the Veteran indicated that medical records from one of her private physicians were unavailable.  In a September 2010 statement, she requested that VA proceed with the adjudication of her claim without records from another private physician.  Thus, the Board finds that VA's duty to assist in obtaining private medical records has been satisfied.  

VA also provided the Veteran with an examination in July 2011 to determine the nature and etiology of her bilateral flatfoot.  The Board finds the examination report to be thorough and adequate.  The examiner interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to evaluate the disability under the applicable rating criteria.  

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Initial Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2015).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.  Such evidence must be interpreted in light of the whole recorded history, reconciling the evidence into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2015).

Since the April 6, 2010, effective date of service connection, the Veteran's bilateral flatfoot has been evaluated under Diagnostic Code 5276.  38 C.F.R. § 4.71a (2015).  The disability has been assigned a 10 percent rating prior to August 13, 2013.

Under Diagnostic Code 5276 for acquired flatfoot, a 50 percent rating is assigned for pronounced bilateral disability, with marked pronation, extreme tenderness of plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  A 30 percent rating is assigned for severe bilateral disability with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indications of swelling on use, and characteristic callosities.  A 10 percent rating is assigned for moderate bilateral disability with the weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, and pain on manipulation and use of the feet.  38 C.F.R. § 4.71a.  

On a claim for benefits received in April 2010, the Veteran indicated that she had pain in her feet and arch supports did not help.

Private medical records from April 2010 reflect complaints of bilateral heel pain, findings of pain to palpation of the plantar aspect of the heels, and diagnoses of heel spur syndrome and plantar fasciitis.  Steroid injections were administered, and night splints and arch supports were given.  

In a May 2010 statement, the Veteran indicated that a specialist had told her that her flatfoot caused heel spurs.  

At a July 2011 VA examination, the Veteran reported pain, swelling, redness, stiffness, fatigability, weakness, and lack of endurance.  She noted that the pain was in the heels and great toes.  She reported flare-ups at least once per week lasting for less than one day.  She noted that flare-ups are precipitated by standing for more than eight hours and alleviated by rest and pain medication.  She reported that she can stand for one hour and walk one quarter mile.  She reported using shoe inserts and a brace but with poor efficacy.  Examination revealed tenderness and abnormal weightbearing but no evidence of painful motion, swelling, instability, or weakness.  There was pain to palpation to the heel, arch, and along the posterior tibial tendon at the retromalleolar region.  There was mild lateral deviation of both great toes.  There was inward bowing of the tendon Achilles that was partially correctable with manipulation, with no pain or spasm on manipulation.  There was no forefoot or midfoot malalignment.  There was a moderate amount of pronation.  There was pain on manipulation of the arches.  The weightbearing line was over the great toe.  There was excessive pronation through midstance and push-off of gait.  The examiner noted that the Veteran's flatfoot would have significant effects on occupation, causing pain and problems with lifting and carrying.

In an August 2011 statement, the Veteran indicated that her flatfoot has caused plantar fasciitis and she has swelling and callosities.  

In a March 2012 statement, the Veteran indicated that she has missed work due to her feet, knees, and migraines.

An April 2012 VA treatment note reflects a history of flatfoot and heel spurs, complaints of pain in both feet relieved only when not standing, findings of pain to palpation of the plantar fascia, and a diagnosis of plantar fasciitis.  

In a November 2012 statement, the Veteran indicated that she has severe pain after working eight hours on her feet.

A January 2013 VA treatment note reflects complaints of pain in both feet, findings of pain to palpation of the plantar fascia, and diagnoses of plantar fasciitis and flatfoot.  

Initially, the Board notes that the Veteran also has been diagnosed with heel spurs and plantar fasciitis.  As the record is unclear which symptoms are attributable to each disability, the Board will attribute all of the manifestations to the service-connected bilateral flatfoot.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Given the above, prior to August 13, 2013, the Veteran's bilateral flatfoot had been manifested by moderate  pronation that became excessive through midstance and push-off of gait.  While there was no objective evidence that pain on manipulation was accentuated, the Veteran's statements of her condition after work indicate that pain on use became accentuated.  Similarly, while there was no objective evidence of any swelling or callosities, she has reported having swelling and callosities.  The Veteran is competent to give evidence about such observable symptoms .  Layno v. Brown, 6 Vet. App. 465 (1994).  

Resolving reasonable doubt in favor of the Veteran, the Board finds that prior to August 13, 2013, and from the April 6, 2010, effective date of service connection, her bilateral flatfoot had been manifested by severe disability with objective evidence of marked pronation deformity, pain on manipulation and use accentuated, indications of swelling on use, and characteristic callosities.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, a higher initial rating of 30 percent from the April 6, 2010, effective date of service connection to August 12, 2013, is warranted.  

An even higher 50 percent rating is not warranted as the Veteran's bilateral flatfoot had not been manifested by pronounced bilateral disability, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  While there was excessive pronation on walking, pronation on standing was only moderate.  While there was pain on manipulation, there was no indication of extreme tenderness.  The inward bowing of the tendo Achilles was partially correctable with manipulation and thus not indicative of marked inward displacement, and there was no spasm of the tendo Achilles on manipulation.  Even if her bilateral flatfoot had not been improved by orthopedic shoes or appliances, her disability did not meet the other criteria noted above.  Moreover, as the Veteran was generally able to work on her feet all day long, her bilateral flatfoot was not reflective of pronounced disability to warrant a higher 50 percent rating.  

In conclusion, the Board has applied the benefit of the doubt in granting an initial 30 percent rating for bilateral flatfoot prior to August 13, 2013.  However, as the preponderance of the evidence is against an even higher rating, that aspect of the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert , 1 Vet. App. 49.

The Board has considered whether the schedular evaluation is inadequate, thus requiring referral of the case to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2015).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111 (2008).  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular evaluation is adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected bilateral flatfoot, but the medical evidence reflects that those manifestations are not present in this case.  Also, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, which include pronation, pain, swelling, and callosities.  Her symptoms are reasonably contemplated by the rating criteria.  As the rating schedule is adequate to evaluate the disability, referral for extra-schedular consideration is not in order.

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in a determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn on the record during a hearing, and at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2015).  Withdrawal may be made by the Veteran or the authorized representative.  38 C.F.R. § 20.204.

On July 16, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran requesting a withdrawal of the appeal of the claim for an initial rating in excess of 30 percent for bilateral flatfoot from August 13, 2013.  He indicated that he was satisfied with the disability rating assigned as of that date, and was instead in disagreement with the rating assigned for the period prior to that date.  Therefore, there remain no allegations of errors of fact or law for appellate consideration with respect to that claim.  Accordingly, the Board does not have jurisdiction to review the appeal as to that claim, and it must be dismissed.  




ORDER

An initial 30 percent rating for bilateral flatfoot prior to August 13, 2013, is granted, subject to the provisions governing the award of monetary benefits.

The appeal of the claim for an initial rating in excess of 30 percent for bilateral flatfoot from August 13, 2013, is dismissed.


REMAND

A June 2015 rating decision reopened and denied previously denied claims for service connection for low back disability, left knee disability, right knee disability, and migraine headaches.  A November 2015 rating decision denied service connection for bilateral hearing loss and sinusitis.  The Veteran filed a timely notice of disagreement to each of these denials.

While the Board notes that the AOJ has acknowledged the Veteran's notices of disagreement, the Board is required to remand the above issues for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the issues of whether new and material evidence has been received to reopen claims for service connection for low back disability, left knee disability, right knee disability, and migraine headaches; and entitlement to service connection for bilateral hearing loss and sinusitis.  Advise the Veteran that a timely substantive appeal is necessary to perfect the appeal to the Board.  If the appeal is perfected, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


